Citation Nr: 1646270	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to January 15, 2013, and 20 percent thereafter for narcolepsy with associated fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from September 1997 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1. Prior to May 30, 2012, service-connected narcolepsy was manifested by fatigue, excessive daytime sleepiness with sleep paralysis, mild cataplexy, and cataplectic/narcoleptic episodes ("seizure-like" symptoms) which were controlled by continuous medication.

2. As of May 30, 2012, service-connected narcolepsy is manifest by no more than excessive daytime sleepiness, sleep attacks, and cataplectic/narcoleptic episodes averaging no more than four times per week.


CONCLUSIONS OF LAW

1. Prior to May 30, 2012, the criteria for an initial evaluation in excess of 10 percent for narcolepsy with associated fatigue have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.121, 4.124a Diagnostic Codes 8108, 8911 (2015).

2. As of May 30, 2012, the criteria for an initial evaluation of 20 percent, but not greater, for narcolepsy with associated fatigue have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.121, 4.124a Diagnostic Codes 8108, 8911 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015).  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for narcolepsy with fatigue was awarded by the November 2011 rating decision on appeal, and a 10 percent evaluation was assigned.  In an October 2013 rating decision, the Veteran was awarded a 20 percent evaluation for his narcolepsy effective January 15, 2013, the date the Veteran's treating VA physician authored a statement submitted on his behalf.  The Veteran asserts increased evaluations are warranted throughout the appeal period.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8108 instruct that narcolepsy is to be evaluated as petit mal seizures, which is found at Diagnostic Code 8911.  Under Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  38 C.F.R. § 4.124a.

Under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula), a 10 percent evaluation is warranted for a confirmed diagnosis and history of seizures.  A 20 percent evaluation is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted if there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent evaluation is warranted for a seizure disorder averaging at least one major seizure in four months over the last year or nine to ten minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id. 

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician. Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures are to be ascertained under the ordinary conditions of life while not hospitalized.

Turning to the record, in October 2010, the Veteran presented with symptoms of excessive sleepiness and a loss of strength in his whole body for a split second when startled, though he had never fallen down.  A sleep study found profound excessive daytime somnolence in the setting of sleep paralysis and a sleep latency of 1.5 minutes and possible cataplexy, which was highly suggestive of narcolepsy with cataplexy.  He was subsequently prescribed medication, which kept him alert all day.  See November 2010 VA Pulmonary Note.  An April 2011 VA Pulmonary Note indicates this medication had "completely controlled" the Veteran's symptoms, including sleepiness and cataplexy.  His narcolepsy was noted to be under excellent control, and his severe excessive daytime somnolence fully resolved.

A May 2011 VA examination report notes the Veteran's treatment for narcolepsy then permitted him to have normal activities.  Subsequent VA treatment records indicate the Veteran began to re-experience daytime sleepiness, which was managed by increasing the dosage of his medication.  A December 2011 VA Pulmonary note indicates the Veteran did not experience any cataplectic episodes since starting his medication.  

However, a May 30, 2012, VA Pulmonary Note indicates the Veteran complained that his medication had begun to lose its effect, and he had two minor cataplectic episodes in the previous month.  He was progressively treated with different medications, all of which had no effect on his narcolepsy or resulted in side effects or allergic reactions.  His treating VA physician, Dr. J.L., submitted a statement in January 2013 noting that the Veteran had been treated with "every single stimulant medication available."  Dr. J.L. noted the Veteran's narcolepsy with cataplexy results in severe somnolence and profound sleepiness.

The Veteran was then provided a second VA examination in September 2013, at which he reported excessive daytime sleepiness with inappropriate sleep during the day for the previous several years.  He reported cataplexy an average of three times per month, occurring only when he is startled.  While he loses muscle tone during these episodes, he does not fall.  The VA examiner noted the Veteran's narcolepsy results in symptoms of excessive daytime sleepiness, sleep attacks (strong urge to sleep, following by a short nap), and cataplexy.  It was noted that he experienced narcoleptic episodes an average of four or fewer times per week.

In light of the above, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected narcolepsy at any point prior to May 30, 2012.  In this regard, the evidence indicates the Veteran's condition was well-controlled with medication, and there is no indication he suffered from cataplectic/narcoleptic episodes during this period after being placed on medication.  However, the Board finds that an initial evaluation of 20 percent is warranted as of May 30, 2012.  See generally 38 C.F.R. § 3.400(o) (2015).  VA treatment records generated on this date represent the earliest supporting evidence of cataplectic/narcoleptic episodes despite the use of medication.  However, an initial evaluation in excess of 20 percent is not warranted at any point during the appeal period, as there is no evidence of cataplectic/narcoleptic episodes which average five or more times per week.

The Board acknowledges the Veteran's contentions that his service-connected narcolepsy warrants evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, while the Veteran is competent to report symptoms observable to a layperson (e.g., daytime sleepiness and inappropriate napping), the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

As such, the Board finds that a preponderance of the evidence is against an increased evaluation prior to May 30, 2012.  However, in light of cataplectic episodes averaging four or fewer times per week, the Board finds an initial 20 percent evaluation is warranted as of this date.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's narcolepsy (e.g., fatigue, narcoleptic episodes) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected narcolepsy, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 10 percent prior to May 30, 2012, for narcolepsy is denied.

An initial evaluation of 20 percent, but not greater, for narcolepsy is granted as of May 30, 2012.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


